_____________

                          No. 96-1932WM
                          _____________


James C. Budd,                    *
                                  *
          Appellant,              *   On Appeal from the United
                                  *   States District Court
     v.                           *   for the Western District
                                  *   of Missouri
                                  *
ADT Security Systems, Inc.,       *   [To Be Published]
                                  *
          Appellee.               *

                              ___________

                  Submitted:    November 18, 1996

                       Filed: December 31, 1996
                            ___________

Before RICHARD S. ARNOLD, Chief Judge, MAGILL, Circuit Judge, and
     LONGSTAFF,* District Judge.
                           ___________

PER CURIAM.


     This is an action under the Americans With Disabilities Act,
42 U.S.C. § 12101 et seq. The plaintiff, James C. Budd, claims
that the defendant, his former employer, ADT Security Systems,
Inc., has violated the Act by refusing to allow plaintiff to return
to his former job as a system-service technician installing alarm
systems.   The District Court1 held, on defendant's motion for
summary judgment, that plaintiff was estopped to claim that he


     *The Hon. Ronald E. Longstaff, United States District Judge
for the Southern District of Iowa, sitting by designation.
      1
       The Hon. Fernando J. Gaitan, Jr., United States District
Judge for the Western District of Missouri.
could perform the job in question, with or without reasonable
accommodation, and that, in any case, plaintiff's evidence did not
create a genuine issue of material fact with respect to his being
qualified to perform the job. We agree and affirm.


     The able opinion of the District Court thoroughly lays out the
facts and discusses the law.      We have little to add.     It is
sufficient to say that the plaintiff, in applying for social-
security and disability-insurance benefits, both of which were
granted, and both of which he is still, apparently, drawing, made
representations about his own physical abilities that are
completely at odds with the theory of his lawsuit.      He clearly
represented that he was not able to return to his former job, and
he is, in effect, making this representation continuously, because
he is drawing the benefits that were granted in reliance upon it.
Moreover, even apart from any estoppel theory, it is clear as a
matter of law on this record that plaintiff is not able to perform
the essential functions of his former job, which was very
strenuous, with or without any reasonable accommodation. The fact
that the defendant has offered plaintiff other jobs, which he has
turned down, does nothing but strengthen the defendant's case.


     The present appeal does not present any question sufficiently
novel to justify more extended treatment. See Beauford v. Father
Flanagan's Boys' Home, 831 F.2d 768 (8th Cir. 1987), cert. denied,
485 U.S. 938 (1988).


     Affirmed.




                               -2-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -3-